Citation Nr: 1533230	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-17 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a hearing before the Board in April 2015.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right knee disability was most recently denied in a June 2002 rating decision; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a right knee disability has been received since the June 2002 rating decision.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002); currently,  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014)

2.  New and material evidence has been received since the June 2002 denial of service connection for a right knee disability to reopen the claim.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants reopening entitlement to service connection for a right knee disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding that issue.  

The Veteran seeks to reopen a claim of entitlement to service connection for a right knee disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a right knee disability was originally denied in a January 1976 rating decision.  The Veteran filed a timely notice of disagreement regarding that decision, a statement of the case was issued, and a timely substantive appeal was filed.  The Board then denied service connection for a right knee disability in an October 1978 decision.  That decision became final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1978); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  

The issue of entitlement to service connection for a right knee disability was subsequently denied in a June 2002 rating decision based on a lack of new and material evidence.  The Veteran did not file a notice of disagreement regarding the June 2002 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002); currently,  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  The Veteran also did not submit any information or evidence within one year of the June 2002 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in June 2002, VA has received additional evidence, including a May 2009 private treatment record stating that there is a definite possibility that the Veteran's shrapnel injury contributed to his knee problems.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a right knee disability.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a right knee disability is reopened, and, to that extent, the appeal is granted.

REMAND

Although the May 2009 statement from the Veteran's private physician states that there is a definite possibility that the Veteran's shrapnel wound contributed to his right knee problems, the Board notes that the opinion is too speculative in nature to be of much probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

The Board notes that, although not enough to substantiate a claim of service connection on its own, the private examiner's opinion necessitates further comment and evaluation.  Therefore, the Board must remand the issue for a VA examination and nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right knee symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After associating any pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his right knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should list all current diagnoses of the right knee review the claims file, list all diagnoses of the right knee during the appeal period, to include if the Veteran has any patella femoral pain syndrome, and address the following questions:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed right knee disabilities, to include any diagnosis of osteoarthritis, chondromalacia, patella femoral pain syndrome, or meniscus tear, began in service, was caused by service, or is otherwise related to service?  The examiner should specifically address the Veteran's lay statements regarding his combat injury.  Additionally, the examiner should address the Veteran's February 1972 VA examination wherein the Veteran stated that whenever his knee is hit or if he stands for long periods of time it results in hurting or aching and that the right knee aches after walking for a period of time.  

b.)  If the above opinion Is negative, then examiner is asked to also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed right knee disabilities, to include any diagnosis of osteoarthritis, chondromalacia, patella femoral pain syndrome, or meniscus tear, are caused or aggravated by his service-connected shrapnel wound scar of the right knee?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should specifically comment the May 2009 private treatment record stating that although the doctor could not be certain, there is a definite possibility that the shrapnel injury did contribute to his knee problems.  

A complete rationale must be provided for all opinion offered.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


